Per Curiam:
The judgment should be modified by deducting from the amount found due to the plaintiff interest on §15,738.20 from April 22,1902, the date of the death of William Ryan, to July 15, 1903. The sum of eighty-eight dollars costs must also be deducted. As thus modified the judgment will be affirmed, without costs in this court to either party. Settle order on notice. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Judgment modified as directed in opinion and as modified affirmed.